Order issued December 1    y, 2012



                                            In The
                                 Tourt ni Apptais
                                Distrirt iii . .exas at Dallas
                                     No. 05-10-01614-CV


                             W. DAVID HOLLIDAY, Appellant
                                              V.
                      GREG WEAVER and WENDY WEAVER, Appellees


                                          ORDER

       Pending is a motion filed by Matthew J. Kita requesting leave to appear and present oral

argument in the above case on behalf of the appellees. The motion is GRANTED. Counsel is

hereby permitted to appear and present argument in the above case on Wednesday, December 19,

2012, at 11:00 a.m.




                                                   LANA MYERS
                                                   PRESIDING JUSTICE